Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-11,14-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20120218501) in view of Igeta et al (US 20180307089) and in view of Kim et al (US 20140125909)
Regarding Claim 1,
Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) a base substrate (110); and a plurality of pixel units (as shown in Fig. 1) disposed on the base substrate, a plurality of gate lines (121)and plurality of data lines (171) disposed on the base substrate, the plurality of gate lines extending along a first direction, the plurality of data lines extending along a second dirction intersected with the first direction, the plurality of gate lines and the plurality of data lines defining the plurality of pixel units, each of the plurality of pixel units comprising an active display region, the active display region of at least one of the plurality of pixel units being provided with a light-shielding layer (220), the light-shielding layer and an orthographic projection of the light shielding layer (220) on the base substrate does not overlap with both of orthographic projections of the plurality of gate lines (121) on the base substrate and orthographic projections of the plurality of data lines (171) on the base substrate. 
Lee et al does not disclose the annular region has a width in a range of 20 pm -50 pm, and an outer boundary of the annular region is a boundary of the active display region.
Igeta et al discloses (Fig. 5) the light shielding layer (81) has a width in a range of 20 um [0065] which is an overlapping range of 20 pm -50 pm.
Kim et al discloses the light shielding layer (black matrices) has a width in a range of 17- 20 um which is an overlapping range of 20-50 mu.m [0026].
It would have been obvious to one of ordinary skill in the art to modify Lee et al to include Iget et al’s light shielding layer (81) has a width in a range of 20 um which is an overlapping range of 20 pm -50 pm covering the gate line to further include Kim et al’s light shielding layer width of 17-20 mu.m covering the data line motivated by the desire to make sure not light leaks to the gate and data lines.
Regarding Claim 2,
In addition to Lee et al, Iget et al, and Kim et al, Igeta et al [0065] and Kim et al [0026] discloses wherein the light-shielding layer is disposed within the annular region having a width of 20 pm.
Regarding Claim 3,

Regarding Claim 4,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the light-shielding layer (220) has an annular shape (as shown surrounding the active region).
Regarding Claim 5,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the light-shielding layer (220) is a ring having a width in a range of 15 pm -40 pm (taught by Iget et al and Kim et al).
Regarding Claim 6,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein an outer boundary of the light-shielding layer (220) is coincident with the outer boundary of the annular region.
Regarding Claim 7,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the at least one of the plurality of pixel units comprises a display electrode which is a planar electrode (191), and wherein an orthographic projection of the display electrode on the base substrate overlaps with an orthographic projection of the light-shielding layer (220) on the base substrate (110).
Regarding Claim 8,

Regarding Claim 9,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the display electrode (191) comprises a common electrode (131) and the common electrode (131) display electrode close to the light-shielding layer (220) is electrically connected with the light-shielding layer.
Regarding Claim 10,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein a distance from the display electrode (191) electrically connected with the light-shielding layer (220) to the base substrate (110) and a distance from the light-shielding layer to the base substrate have a difference smaller than 1 pm.
Regarding Claim 11,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the light-shielding layer (220) is located between the display electrode (191) and the base substrate (110).
Regarding Claim 14,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein a thickness of the light-shielding layer is 500-1000 angstrom (0.05 to 0.1 mu.m) which is overlapping  in a range of 0.1 mu.m -0.5 mu.m.[0104]
Regarding Claim 15,
Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) an array substrate (110), an opposing substrate (210), and a liquid crystal layer (3) located between the array substrate and the opposing substrate, wherein the array substrate comprises a base substrate and a plurality of pixel units disposed on the base substrate, a plurality of gate lines (121)and plurality of data lines (171) disposed on the base substrate, the plurality of gate lines extending along a first direction, the plurality of data lines extending along a second dirction intersected with the first direction, the plurality of gate lines and the plurality of data lines defining the plurality of pixel units, each of the plurality of pixel units comprises an active display region, the active display region of at least one of the plurality of pixel units is provided with a liqht-shieldinq layer (220), the liqht-shieldinq layer is located at an edqe of the active display reqion, and a surface of the light- shielding layer away from the base substrate is a reflecting surface, the light- shielding layer is disposed within an annular region (outer peripheral part of the active display region where all the light shielding is located), and an outer boundary of the annular region (where light shielding is located 280 and 423) is a boundary of the active display region, wherein a thickness of a portion of the liquid crystal layer located in the annular region is substantially the same with a thickness of a portion of the liquid crystal layer located in a light-transmitting region surrounded by the annular region, and the display device is a normal black display device, and an orthographic projection of the light shielding layer (220) on the base substrate does not overlap with both of orthographic projections of the plurality of gate lines (121) on the base substrate and orthographic projections of the plurality of data lines (171) on the base substrate.
Lee et al does not disclose the annular region has a width in a range of 20 pm -50 pm, and an outer boundary of the annular region is a boundary of the active display region.
Igeta et al discloses (Fig. 5) the light shielding layer (81) has a width in a range of 20 um [0065] which is an overlapping range of 20 pm -50 pm.
Kim et al discloses the light shielding layer (black matrices) has a width in a range of 17- 20 um which is an overlapping range of 20-50 mu.m [0026].

Regarding Claim 16,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the at least one of the plurality of pixel units provided with the light-shielding layer comprises a blue pixel unit [0031].
Regarding Claim 17,
Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) a base substrate (110); and a plurality of pixel units disposed on the base substrate, a plurality of gate lines (121)and plurality of data lines (171) disposed on the base substrate, the plurality of gate lines extending along a first direction, the plurality of data lines extending along a second dirction intersected with the first direction, the plurality of gate lines and the plurality of data lines defining the plurality of pixel units,  each of the plurality of pixel units comprising an active display region, the active display region of at least one of the plurality of pixel units being provided with a light-shielding layer (220), the light-shielding layer being located at an edge of the active display region, and a surface of the light-shielding layer away from the base substrate being a reflecting surface, wherein the light-shielding layer (220) is disposed within the annular region (where the light shielding are located) an outer boundary of the annular region is a boundary of the active display region, a region in the active display region surrounded by the annular region is a light-transmitting region, and the light-shielding layer has an annular shape (square continuous), and an orthographic projection of the light shielding layer (220) on the base substrate does not overlap with both of orthographic projections of the plurality of gate lines (121) on the base substrate and orthographic projections of the plurality of data lines (171) on the base substrate.
Lee et al does not disclose the annular region has a width in a range of 20 pm -50 pm, and an outer boundary of the annular region is a boundary of the active display region.

Kim et al discloses the light shielding layer (black matrices) has a width in a range of 17- 20 um which is an overlapping range of 20-50 mu.m [0026].
It would have been obvious to one of ordinary skill in the art to modify  Lee et al to include Iget et al’s light shielding layer (81) has a width in a range of 20 um which is an overlapping range of 20 pm -50 pm covering the gate line to further include Kim et al’s light shielding layer width of 17-20 mu.m covering the data line motivated by the desire to make sure not light leaks to the gate and data lines.
Regarding Claim 18,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the at least one of the plurality of pixel units comprises a display electrode which is a planar electrode (161), and wherein an orthographic projection of the display electrode on the base substrate overlaps with an orthographic projection of the light-shielding layer (220) on the base substrate (110).
Regarding Claim 19,
In addition to Lee et al, Iget et al, and Kim et al, Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein the light-shielding layer (220) is located at a side of the display electrode (191) away from the base substrate (110).
Regarding Claim 20,
.

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20120218501) and of Igeta et al (US 20180307089) and Kim et al (US 20140125909) in view of Mishima et al (US 20130127339)
Regarding Claim 12,
Lee et al, Iget et al, and Kim et al discloses everything as disclosed above. Lee et al discloses (Fig. 1 and Fig. 3 and Fig. 6) wherein a transparent insulating layer (180) is disposed between the display electrode (191) and the light-shielding layer (220).
Lee et al, Iget et al, and Kim et al does not disclose a material of the transparent insulating layer comprises a mixture of barium titanate and polyimide.
Mishima et al discloses a material of the transparent insulating layer comprises a mixture of barium titanate and polyimide.[0034]
It would have been obvious to one of ordinary skill in the art to modify Lee et al, Iget et al, and Kim et al to include Mishima et al’s material of the transparent insulating layer comprises a mixture of barium titanate and polyimide motivated by the desire to manufacture a good durable insulating layer [0034].
Claim 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20120218501) and of Igeta et al (US 20180307089) and Kim et al (US 20140125909) and of Mishima et al (US 20130127339) in view of Yoshida (US 20080284719)
Regarding Claim 13,
Lee et al, Iget et al, Kim et al, and Mishima et al discloses everything as disclosed above.
Lee et al, Iget et al, Kim et al, and Mishima et al do not disclose wherein a thickness of the transparent insulating layer is in a range of 0.1 pm -0.5 pm.
Yoshida discloses wherein a thickness of the transparent insulating layer is in a range of 10-1000 nanometer which is an overlapping range of the claimed 0.1 mu.m -0.5 mu.m (100 to 500 nm).[1469]
It would have been obvious to one of ordinary skill in the art to modify Lee et al, Iget et al, Kim et al, and Mishima et al to include  Yoshida’s claimed thickness range motivated by the desire to create a reliable insulator.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871